DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/20 and 08/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the lack of details shown Figure 3. The boxes within Figure 3 should be labeled to provide a more accurate representation of the process flow. This correction will help readers quickly ascertain the purpose of the disclosed invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 18, claims 8 and 18 each recite “wherein the nonlinear power supply accepts a wider input voltage range with lower loss”. This limitation is vague and indefinite as it does not provide the parameters to ascertain what constitutes a wider input voltage and what constitutes a lower loss. The specification also does not specify a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claims 8 and 18 are rejected as being indefinite. For purposes of examination the Examiner has interpreted this claim to mean that the system as a whole allows for an input voltage with reduced loss. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarlioglu (US 2004/0108726) in view of Gieras (US 2016/0365814).
Regarding claim 1, Sarlioglu teaches a trim head drive (Figure 1 Components 18+20+32+34+26) comprising: a nonlinear power supply (Figure 1 Components 18+20+32) comprising an output (Figure 1 Component 32) connected to a trim coil (Figure 1 Component 34) of a generator (Figure 1 Component 14), wherein an output of the nonlinear power supply directly drives a trim coil to control an output frequency of the generator (Paragraphs 0026-0027 highlight the operation of how the output of Component 32 controls the current output of the excited field winding Component 34 which in turn generates a voltage that has a frequency used by the generator).
Sarlioglu does not teach a nonlinear power supply with a return connected to a trim coil; and wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator. 
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 2, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu further teaches wherein the trim head drive comprises a direct current voltage (Paragraph 0027 “The power provided from the PMG armature windings 18 is rectified by the PMG diode bridge rectifier 20 and converted to a rectified DC voltage. The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter and regulates the voltage of the rectified DC voltage. The regulated DC voltage is provided to the exciter field winding 34 via a set of contacts 30”).

Regarding claim 3, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu does not teach wherein the trim head drive receives a feedback from a system frequency sense of the generator.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the trim head drive receives a feedback from a system frequency sense of the generator (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 4, Sarlioglu and Gieras teach all the limitations of claim 3. Sarlioglu does not teach wherein the nonlinear power supply receives the feedback from the system frequency sense.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the nonlinear power supply receives the feedback from the system frequency sense (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 5, Sarlioglu and Gieras teach all the limitations of claim 3. Sarlioglu does not teach wherein the output of the nonlinear power supply is varied based on the feedback received from the system frequency sense.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the output of the nonlinear power supply is varied based on the feedback received from the system frequency sense (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 6, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu further teaches wherein the nonlinear power supply (Figure 1 Components 18+20+32) comprises an electronic power supply (Figure 1 Components 20+18) with a switching regulator (Figure 1 Component 32) to convert electrical power (Paragraph 0027 “The power provided from the PMG armature windings 18 is rectified by the PMG diode bridge rectifier 20 and converted to a rectified DC voltage. The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter”).

Regarding claim 7, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu further teaches wherein the nonlinear power supply (Figure 1 Components 18+20+32) continually switches between low-dissipation, full-on, and full-off states minimizing power loss (Figure 1 Component 32 is a switching DC-DC converter as pointed out by Paragraph 0027; A switching DC-DC converter is known to have a mode where power is provided and then a switching period where power is not provided which is an on/off sequence and the on sequence can be seen as the full on and the off sequence can be seen as the low-dissipation mode; Paragraph 0028 highlight that a motoring mode can be connected by disconnecting the connectors 30 from Component 32 thus showing a full off mode).

Regarding claim 8, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu further teaches wherein the nonlinear power supply accepts a wider input voltage range with lower loss (See 112(b) Rejection; Paragraphs 0002-0005 point out that various inputs and loads can be connected and the objective is provide an efficient system meaning reduced loss).

Regarding claim 9, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu further teaches wherein a controller comprises the trim head drive (Figure 1 Components 18+20+32+34+36 can collectively be seen as a controller thus comprising the trim head drive), and the controller drives the generator (Figure 1 Components 18+20+32+34+36 drive the respective generator based on motoring or generating operations).

Regarding claim 10, Sarlioglu and Gieras teach all the limitations of claim 9. Sarlioglu further teaches wherein a generator system comprises the controller and the generator (Figure 1 as a whole).

Regarding claim 11, Sarlioglu teaches a method (Figure 1) comprising: generating, by a nonlinear power supply (Figure 1 Components 18+20+32) of a trim head drive (Figure 1 Components 18+20+32+34+26), a voltage that a trim coil (Figure 1 Component 34) of a generator (Figure 1 Component 26) requires to provide a trim head current (Figure 1 Component 34 output), the nonlinear power supply comprising an output (Figure 1 Component 32 output) that is connected to the trim coil (Figure 1 Component 32 is connected to Component 34); wherein an output of the nonlinear power supply directly drives a trim coil to control an output frequency of the generator (Paragraphs 0026-0027 highlight the operation of how the output of Component 32 controls the current output of the excited field winding Component 34 which in turn generates a voltage that has a frequency used by the generator).
Sarlioglu does not teach a nonlinear power supply with a return connected to a trim coil; and receiving, by the trim head drive, a frequency from and sensed by a frequency sense of the generator, wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102); wherein the trim head drive receives a frequency from and sensed by a frequency sense of the generator (Paragraph 0015); and wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 12, Sarlioglu and Gieras teach all the limitations of claim 11. Sarlioglu further teaches wherein the trim head drive comprises a direct current voltage (Paragraph 0027 “The power provided from the PMG armature windings 18 is rectified by the PMG diode bridge rectifier 20 and converted to a rectified DC voltage. The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter and regulates the voltage of the rectified DC voltage. The regulated DC voltage is provided to the exciter field winding 34 via a set of contacts 30”).

Regarding claim 13, Sarlioglu and Gieras teach all the limitations of claim 11. Sarlioglu further does not teach wherein the trim head drive receives a feedback from a system frequency sense of the generator.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the trim head drive receives a feedback from a system frequency sense of the generator (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 14, Sarlioglu and Gieras teach all the limitations of claim 13. Sarlioglu does not teach wherein the nonlinear power supply receives the feedback from the system frequency sense.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the nonlinear power supply receives the feedback from the system frequency sense (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 15, Sarlioglu and Gieras teach all the limitations of claim 13. Sarlioglu does not teach wherein the output of the nonlinear power supply is varied based on the feedback received from the system frequency sense.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the output of the nonlinear power supply is varied based on the feedback received from the system frequency sense (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 16, Sarlioglu and Gieras teach all the limitations of claim 11. Sarlioglu further teaches wherein the nonlinear power supply (Figure 1 Components 18+20+32) comprises an electronic power supply (Figure 1 Components 20+18) with a switching regulator (Figure 1 Component 32) to convert electrical power (Paragraph 0027 “The power provided from the PMG armature windings 18 is rectified by the PMG diode bridge rectifier 20 and converted to a rectified DC voltage. The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter”).

Regarding claim 17, Sarlioglu and Gieras teach all the limitations of claim 11. Sarlioglu further teaches wherein the nonlinear power supply (Figure 1 Components 18+20+32) continually switches between low-dissipation, full-on, and full-off states minimizing power loss (Figure 1 Component 32 is a switching DC-DC converter as pointed out by Paragraph 0027; A switching DC-DC converter is known to have a mode where power is provided and then a switching period where power is not provided which is an on/off sequence and the on sequence can be seen as the full on and the off sequence can be seen as the low-dissipation mode; Paragraph 0028 highlight that a motoring mode can be connected by disconnecting the connectors 30 from Component 32 thus showing a full off mode).

Regarding claim 18, Sarlioglu and Gieras teach all the limitations of claim 11. Sarlioglu further teaches wherein the nonlinear power supply accepts a wider input voltage range with lower loss (See 112(b) Rejection; Paragraphs 0002-0005 point out that various inputs and loads can be connected and the objective is provide an efficient system meaning reduced loss).
Regarding claim 19, Sarlioglu and Gieras teach all the limitations of claim 11. Sarlioglu further teaches wherein a controller comprises the trim head drive (Figure 1 Components 18+20+32+34+36 can collectively be seen as a controller thus comprising the trim head drive), and the controller drives the generator (Figure 1 Components 18+20+32+34+36 drive the respective generator based on motoring or generating operations).

Regarding claim 20, Sarlioglu and Gieras teach all the limitations of claim 19. Sarlioglu further teaches wherein a generator system comprises the controller and the generator (Figure 1 as a whole).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        






	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839